Citation Nr: 0710225	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  00-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving gastrointestinal symptoms and 
rectal bleeding as a result of medication prescribed by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and N.S.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the VA Regional 
Office (RO) in Oakland, California.  In September 2002, the 
veteran testified at a Board hearing at the RO before the 
undersigned.  A copy of the transcript has been incorporated 
into the record.  This matter was previously before the Board 
in August 2003 and May 2006 at which times it was remanded 
for additional development.  


FINDING OF FACT

The veteran's gastrointestinal disorder was not due to 
additional disease or injury from carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident or fault on the part of the VA, nor as the result of 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for disability benefits for a 
gastrointestinal disorder as a result of VA medical treatment 
under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.361 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding the 
issue on appeal in February 2004 which was after the June 
2000 rating decision on appeal.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 letter as well as a September 
2004 letter, the October 2000 statement of the case, and 
April 2005, February 2006 and October 2006 supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the 2004 letters, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the veteran to send copies of any relevant evidence 
he had in his possession and that he could also get any 
relevant records himself and send them to VA.  In addition, 
at his personal hearing in September 2002, the veteran and 
his representative demonstrated an understanding of what the 
evidence must show to support the claim and there was 
additional development and subsequent adjudication by the RO.  
Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The first three elements were provided in the 
information noted above and, with regard to elements four and 
five, the Board finds that the appellant is not prejudiced by 
a decision at this time since the claim is being denied.  
Therefore, any notice defect, regarding the disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA and private medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing which he attended in 
September 2002.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

VA outpatient records show that the veteran was seen in April 
1999 for chronic low back pain of many years' duration and 
right shoulder pain.  The veteran reported no relief from use 
of ibuprofen, vicodin and flexeril.  He did report some 
relief of pain with past use of ASA, but had to stop taking 
it after developing stomach problems.  The veteran was 
assessed as having chronic low back pan and was prescribed 
Naprosyn (500 mg) as needed for pain.  

A VA medication list shows that the veteran had a 
prescription filled for Naproxen (500 mg) in April 1999 and 
June 1999.

Private medical records in July 1999 from Redbud Community 
Hospital show that the veteran was treated for lower 
gastrointestinal (GI) bleed.  The veteran reported that 
symptoms began when he started using Naprosyn about one month 
earlier.  He reported that the bleeding stopped when he 
stopped taking Naprosyn.  He was assessed as having a 
gastrointestinal bleed secondary to Naprosyn for arthritis.  

Records from Rosebud Community Hospital in August and 
September 1999 reflect assessments of chronic abdominal pain 
with history of normal workup at VA hospital and probable 
mild irritable bowel syndrome.

In November 1999, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for gastrointestinal problems which 
he asserted resulted from Naproxen that VA prescribed for his 
service-connected arthritis.  

In December 1999, the veteran presented to a VA medical 
clinic complaining of a lower GI bleed for five days as well 
as back pain related to a motor vehicle accident that day.  
He was diagnosed as having hemorrhoids and rule out fissure.  

A VA telephone care note dated in December 1999 shows that 
the veteran was calling about information regarding an 
appointment for an upcoming surgery.  He reported that he had 
been seen the previous day in "E&A" and was told that 
surgery would be scheduled for his hemorrhoids and an 
intestinal tear.  

In the substantive appeal dated in November 2000, the veteran 
said that he bled "profusely" from the rectum for two 
months prior to going to the hospital and he thought he was 
dying.  He said he finally went to the hospital when the pain 
became unbearable.  He added that although the bleeding had 
stopped and he changed his eating habits, the fact remains 
that he suffered for seven months of his life.

On file is an undated medical record noting that the veteran 
had GI distress secondary to NSAID (nonsteroidal anti-
inflammatory drug).

A January 2001 VA general examination report notes that two 
to three years earlier while on Naprosyn, it was felt that 
the veteran's stools had become black and that had become 
mildly anemic, apparently secondary to upper GI distress and 
possibly GI bleeding related to the use of non-steroidal 
medications.  The report also notes that since that time the 
veteran's other non-steroidals had apparently been 
discontinued except for aspirin.  The veteran was diagnosed 
as having chronic acid peptic symptoms, aggravated by non-
steroidal drug use.  

The veteran testified at a Board hearing in September 2002 
that he had postoperative residuals of an anal fistula as 
well as hemorrhoids and irritable bowel syndrome due to VA-
prescribed Naproxen.  His representative asserted that VA 
showed carelessness, negligence, lack of proper skill and 
error in judgment in prescribing Naproxen for the veteran in 
light of evidence showing that the veteran had had stomach 
problems in the past related to aspirin and had an allergy to 
another NSAID (feldene).  The veteran explained that his 
fissure had been surgically removed at Orville Hospital and 
he no longer had bleeding, but his eating habits had changed.  
He also said that his medical records contain medical 
opinions relating his GI disabilities to his use of Naprosyn.  

During a VA examination in October 2006, the veteran reported 
intermittent abdominal pain, cramps and indigestion that he 
said are residuals from using Naprosyn in 1999.  He denied 
receiving any specific treatment presently for an abdominal 
condition.  The examiner reported that he extensively 
reviewed the veteran's claims file as well as the veteran's 
most recent computerized medical records.  He said that a 
review of the veteran's claims file indicated that it was as 
likely as not that the veteran had a pre-existing tendency 
toward stomach upset with some nonsteroidal anti-inflammatory 
drugs but not others.  He interpreted statements made by the 
doctors in April 1999 to indicate that the veteran had 
previously used ibuprofen although without difficulty and 
with no reported abdominal or gastric side effects.  He noted 
that aspirin was an effective pain reliever, but in large 
doses would often cause acid peptic disorders.  He explained 
that nonsteoidal anti-inflammatory drugs such as ibuprofen 
and Naproxen were developed and popularized as an alternative 
to aspirin because many individuals who are sensitive to the 
effects of moderate-to-large doses of aspirin are able to 
tolerate effective doses of one of the many NSAID's without 
suffering the gastrointestinal side effects frequently 
associated with aspirin use.  

The examiner opined that there was no evidence that the 
clinician erred in prescribing the veteran Naprosyn.  He said 
this in view of evidence showing that the veteran had 
apparently previously used ibuprofen without adverse effect 
and the well accepted consent that NSAID's were often 
tolerated quite well by patients who had previously shown 
tolerance to aspirin.  He remarked that the veteran's report 
in July 1999 of melanotic stools was not consistent with 
lower intestinal bleeding, but rather represented upper 
gastrointestinal bleeding typically from the stomach.  He 
went on to note that there was no evidence that the veteran 
experienced any condition that had left him with any chronic 
residual of that event.  He opined, based on the evidence of 
record to specifically include the medical records in April 
1999, that the veteran's gastrointestinal complaints predated 
his treatment with Naproxen.  He further opined that he could 
find no evidence to support the claim that the veteran's 
present gastrointestinal condition was either caused by or 
permanently aggravated by action of VA clinicians.  He went 
on to conclude that he found no evidence that the VA 
clinician erred in prescribing Naprosyn.  He found that the 
current symptoms presented by the veteran were consistent 
with the pre-existing history of an acid peptic disorder and 
there was no evidence that the pre-existing condition was 
either caused or aggravated by the treatment provided in 
April 1999.  He added that there was no medical nexus between 
the use of Naprosyn and the occurrence of anal fissure which 
was diagnosed some two years after the original presentation.  
He concluded by stating the following:

[I]t is my opinion that it is less likely 
as not that the veteran's symptoms 
involving abdominal pain and rectal 
bleeding are attributable to the chronic 
disability as opposed to acute and 
transitory symptoms that resolved when 
this nonsteroidal medication at issue was 
discontinued.  I find no evidence of 
failure on the part of the VA treatment 
providers to use appropriate caution or 
skill in offering this veteran Naprosyn 
for his pain condition.  In my opinion, 
the clinicians acted appropriately and 
well within guidelines followed by the 
medical community.



The veteran was advised of the opinion in the supplemental 
statement of the case provided to him in October 2006 and his 
representative responded that the veteran had no further 
evidence to submit.  

III.  Analysis

The veteran claims that he is entitled to VA compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
involving gastrointestinal symptoms and rectal bleeding as a 
result of non-steroidal medication (Naprosyn) prescribed by 
VA in April 1999.  He asserts that VA medical records in 1999 
show that his gastrointestinal bleed is secondary to 
Naprosyn.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
received in November 1999.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  
38 C.F.R. § 3.361(b).  



Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent procedures.  38 
C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for benefits 
under 38 U.S.C.A. § 1151.  The opinion of the VA examiner in 
October 2006 clearly states that after review of the evidence 
in the claims file as well as the computerized VA records, it 
was less likely than not that the veteran suffered additional 
gastrointestinal disability presently as a result of the 
prescribed Naproxen in 1999.  

With respect to the additional disability requirement, the 
October 2006 VA examiner opined that it was less likely as 
not that the veteran's symptoms involving abdominal pain and 
rectal bleeding were attributable to the chronic disability, 
as opposed to acute and transitory symptoms that resolved 
when this nonsteroidal medication at issue was discontinued.  
Indeed, the veteran said as much in the November 2000 
substantive appeal when he acknowledged that the bleeding had 
stopped.  Thus, while the Board does not dispute that the VA 
prescribed Naprosyn in 1999 caused GI pain and bleeding, the 
medical evidence shows that the bleeding has long since 
resolved and has not resulted in a present additional GI 
disability.  As 



far as the rectal fissure noted in December 1999 VA medical 
records, the October 2006 VA examiner negated a causal link 
between the fissure and Naprosyn.  Specifically, the examiner 
stated that there was no medical nexus between use of 
Naprosyn and the occurrence of anal fissure which was only 
diagnosed some two years after the original presentation.  

As far as carelessness, negligence or lack of proper skill or 
error in judgment in the VA's treatment of the veteran by 
prescribing Naprosyn in 1999, the evidence does not show that 
these criteria have been met.  Rather, the October 2006 
examiner stated that he found no evidence of failure on the 
part of the VA treatment providers to use appropriate caution 
or skill in offering the veteran Naprosyn for his pain 
condition.  He said they acted appropriately and well within 
the guidelines followed by the medical community.  

In short, the evidence simply does not meet the criteria for 
compensation under 38 U.S.C.A. § 1151.  That is, the evidence 
negates both a present additional GI disability caused by VA 
hospital care, medical or surgical treatment or examination, 
and that the VA-prescribed Naprosyn in April 1999 was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospital care, medical or surgical 
treatment, or examination.  The evidence also does not show 
that there is additional disability the proximate cause of 
which was an event which was not reasonably foreseeable.  

Based on the foregoing, the Board finds that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for a gastrointestinal disability.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107.




ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability involving gastrointestinal symptoms and rectal 
bleeding as a result of medication prescribed by the 
Department of Veterans Affairs (VA) is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


